DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 12/6/2021.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 12/6/2021 is acknowledged.  The traversal is on the ground(s) that a different field or search is not required.  This is found persuasive upon review that Species B is a subset variation of Species A, i.e. completely blocked or partially blocked.  Therefore, the restriction requirement dated 10/6/2021 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a channel switch unit accommodated in the chamber and configured to open and close at least a portion of the plurality of channels" in lines 18-19.  It is unclear as recited whether the channel switch unit opens and closes communication with the same or different plurality of channels.  As Examiner interprets the invention, the purpose of the invention is the alternating rotation in both directions by selectively opening and closing the plurality of washing water channels.  Alternatively, claim 1 is rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “a channel switch unit that selectively opens and closes washing water channels” (Specification at ¶ [0010], ¶ [0057], [0063], [0067]).

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest a dishwasher comprising: a washing tub configured to receive washing objects; a spray arm rotatably disposed in the washing tub and configured to spray washing water toward the washing objects; and a spray arm holder that defines a supply channel configured to supply washing water to the spray arm, wherein the spray arm includes: an arm body that defines: a plurality of channels that are partitioned from each other and that are configured to carry washing water, and a plurality of spray holes configured to discharge washing water from the plurality of channels toward the washing objects, a chamber disposed vertically below the arm body and configured to communicate with the plurality of channels, a channel guider configured to supply washing water .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20140083470A1 US20140216507A1 note switch units within spray arms for flow control through channels within the spray arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711